   Case: 1:20-cv-03482 Document #: 56 Filed: 01/27/21 Page 1 of 10 PageID #:3536




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ABDUL MOHAMMED,                                               )
                                                               )
                                             Plaintiff,        )    20 C 3482
                                                               )
                             vs.                               )    Judge Gary Feinerman
                                                               )
 THE STATE OF ILLINOIS et al.,                                 )
                                                               )
                                         Defendants.           )

                              MEMORANDUM OPINION AND ORDER

       In April 2020, Abdul Mohammed, representing himself, filed a suit (not this one) in the

Western Division of this District against Prairie State Legal Services, the Islamic Center of

Naperville (“ICN”), several DuPage County Circuit Court judges, the Ottosen Britz law firm, the

Naperville Community Unit School District 203 (“School District”), the Hamdard Center for

Health and Human Services, and many other persons and entities. Mohammed v. State of

Illinois, No. 20 C 50133 (N.D. Ill. filed Apr. 16, 2020) (“Mohammed I”). Mohammed amended

his complaint in that suit several times, culminating in a 558-page fifth amended complaint, filed

on May 17, 2020. Id., ECF No. 40. Some three weeks later, on June 10, 2020, Mohammed

commenced the present suit by filing nearly the exact same 558-page complaint in the Central

District of Illinois, whereupon it was transferred to this court. Docs. 1, 3. (Docket entries in the

present suit are cited as Doc. __, while docket entries in Mohammed I are cited as Mohammed I,

ECF No. __.) The only differences between the fifth amended complaint in Mohammed I and

the complaint here are the spacing of the caption, some minor scattered edits, and the date on the

last page.




                                                  1
   Case: 1:20-cv-03482 Document #: 56 Filed: 01/27/21 Page 2 of 10 PageID #:3537




       When the present suit was less than two weeks old, attorney Marco Rodriguez filed

appearances on behalf of Mohammed both here and in Mohammed I. Mohammed I, ECF No. 56;

Doc. 7. Shortly thereafter, on July 10, 2020, District Judge Blakey dismissed Mohammed I with

prejudice for “an egregious violation of Rule 8(a).” Mohammed I, ECF No. 58 (quoting Vicom,

Inc. v. Harbridge Merchant Servs., Inc., 20 F.3d 771, 775-76 (7th Cir. 1994)). Mohammed’s

appeal from that judgment remains pending. Mohammed v. Prairie State Legal Servs., No. 20-

2419 (7th Cir. July 31, 2020).

       Six groups of defendants have since moved to dismiss the present suit on various

grounds. Docs. 21, 22, 29, 32, 33, 47. No defendant has answered or moved for summary

judgment. On January 25, 2021, after the motions to dismiss had been briefed and argued,

Doc. 50, Mohammed moved to voluntarily dismiss the suit with prejudice, Doc. 51. Three

groups of defendants filed responses reiterating that they seek dismissal as a sanction under Civil

Rule 11, not voluntary dismissal under Rule 41. Docs. 52-54.

       Although Mohammed’s motion cites Rule 41(b), the correct provision for a voluntary

dismissal before the defendants answer or move for summary judgment is Rule 41(a)(1)(A)(i).

Mohammed’s motion is deemed to be a Rule 41(a)(1)(A)(i) notice of voluntary dismissal, and

that notice operates as a self-executing dismissal with prejudice of this suit. See Nelson v.

Napolitano, 657 F.3d 586, 587 (7th Cir. 2011) (noting that a Rule 41(a)(1)(A)(i) notice “effected

the immediate dismissal of the suit,” leaving “[n]o action … for the district court to take”).

Defendants’ motions to dismiss accordingly are denied as moot.

       Still before the court are motions for sanctions filed by four of the defendant groups. See

id. at 588 (“[A]fter a voluntary dismissal under Rule 41(a)(1)(A)(i), a court may still impose

sanctions … .”). The Prairie State defendants—Prairie State Legal Services, Kerry O’Brien,




                                                 2
   Case: 1:20-cv-03482 Document #: 56 Filed: 01/27/21 Page 3 of 10 PageID #:3538




Marisa Wiesman, Legal Services Corporation, Inc., and Farheen Fathima—seek sanctions

against Mohammed under Rule 11 and against Rodriguez under Rule 11 and 28 U.S.C. § 1927.

Doc. 21. (The Prairie State defendants also invoke the court’s inherent authority to impose

sanctions, but because their motion does not develop any argument for inherent authority

sanctions, their request for such sanctions is forfeited. See Williams v. Bd. of Educ. of Chicago,

982 F.3d 495, 511 (7th Cir. 2020) (“[P]erfunctory and underdeveloped arguments, and

arguments that are unsupported by pertinent authority, are waived.”).) For purposes of their Rule

11 motion, the Prairie State defendants complied with the 21-day “warning-shot/safe-harbor

requirement” of Rule 11(c)(2). N. Ill. Telecom, Inc. v. PNC Bank, N.A., 850 F.3d 880, 886 (7th

Cir. 2017); see Fed. R. Civ. P. 11(c)(2) (“The motion must be served under Rule 5, but it must

not be filed or be presented to the court if the challenged paper, claim, defense, contention, or

denial is withdrawn or appropriately corrected within 21 days after service … .”). They served

their sanctions motion on July 28, 2020, Doc. 21-7, and then, after their demand for dismissal

was not met, they filed the motion on August 19, Doc. 21.

       The ICN defendants, the School District defendants, and the Hamdard Center defendants

move to join Prairie State’s sanctions motion as part of their motions to dismiss. Docs. 22, 33,

47. (The ICN defendants are the ICN itself, Beena Farid, Shoaib Khadri, Shahab Sayeedi, and

Khalid Ghori. Doc. 22. The School District defendants are the School District itself, Dan

Bridges, Nancy Voise, Erin Anderson, Susan Vivian, Andrea Szczepanski, Rachel Weiss, Kristin

Fitzgerald, Donna Wandke, Charles Cush, Kristine Gericke, Joseph Kozminski, Stacy Colgan,

and Paul Leong. Doc. 33. The Hamdard Center defendants are the Hamdard Center and Kiran

Siddiqui. Doc. 47.) Rule 11(c)(2) provides that “[a] motion for sanctions must be made

separately from any other motion.” Fed. R. Civ. P. 11(c)(2). It follows that the ICN, School




                                                 3
   Case: 1:20-cv-03482 Document #: 56 Filed: 01/27/21 Page 4 of 10 PageID #:3539




District, and Hamdard Center defendants may not seek Rule 11 sanctions against either

Mohammed or Rodriguez. See Divane v. Krull Elec. Co., 200 F.3d 1020, 1025 (7th Cir. 1999)

(“Permitting a motion for sanctions to be made in conjunction with another motion constitutes an

abuse of discretion.”). Those defendant groups may pursue sanctions only against Rodriguez

and only under § 1927.

        The first sanction that the Prairie State motion seeks is dismissal of this case with

prejudice. Doc. 21 at 13-14. That request is denied as moot.

        Next, the Prairie State motion seeks an order barring Mohammed from filing any new

suits against them in any state or federal court without this court’s prior permission. Id. at 16-18.

That request is largely moot. The Circuit Court of DuPage County has indefinitely enjoined

Mohammed from filing new actions against the Prairie State defendants in Illinois courts and

administrative agencies. Mohammed v. ICNA Relief USA, 2019 L 000075 (Cir. Ct. DuPage

Cnty. Sept. 10, 2019) (reproduced at Doc. 21-1). The Appellate Court of Illinois upheld that

restriction. Mohammed v. ICNA Relief USA, 2020 IL App (2d) 190828-U, ¶ 52 (Ill. App. 2d

Dist. Oct 19, 2020). In addition, the Executive Committee of this District entered an order

requiring all of Mohammed’s pro se filings to be screened, In re Mohammed, No. 20 C 3479

(N.D. Ill.), ECF No. 1, and later imposed a 12-month ban on his filings, id., ECF No. 14. The

Seventh Circuit recently affirmed those orders. In re Mohammed, No. 20-2090, 2021 WL

218317 (7th Cir. Jan. 21, 2021). The Seventh Circuit also imposed its own filing restriction on

Mohammed, barring him from “proceeding in forma pauperis in any new or pending case, in the

district court or court of appeals, until he has paid, in full, all outstanding fees and costs for all of

his lawsuits.” Mohammed v. NLRB, No. 20-3178 (7th Cir. Jan. 11, 2021). Under these orders,

all forums in Illinois are effectively closed to Mohammed. An additional layer of review from




                                                    4
   Case: 1:20-cv-03482 Document #: 56 Filed: 01/27/21 Page 5 of 10 PageID #:3540




this court as to suits filed against the Prairie State defendants would serve no purpose, so that

part of their sanctions motion is denied. Cf. Vollmer v. Publishers Clearing House, 248 F.3d

698, 710-11 (7th Cir. 2001) (“Rule 11 requires that the least severe sanction adequate to serve

the purpose of the penalty should be imposed.”).

       Finally, the Prairie State motion seeks monetary sanctions against both Mohammed and

Rodriguez in the form of attorney fees and costs incurred in defending against both this case and

Mohammed I. Doc. 21 at 15, 18-19. The motion is denied as to any misconduct in Mohammed I

because Rule 11 and § 1927 provide for sanctions only as part of the case in which the

misconduct occurred. See Fed. R. Civ. P. 11(b)-(c) (authorizing “the court” to impose sanctions

based on papers “present[ed] to the court”); 28 U.S.C. § 1927 (authorizing “the court” to require

payment of costs and fees). Defendants therefore may obtain sanctions only for conduct

occurring in this lawsuit.

       Considering first the motion as to Mohammed—which, as noted, is properly brought only

by the Prairie State defendants—Rule 11(b)(1) requires a party to certify that his filings are “not

being presented for any improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation.” Fed. R. Civ. P. 11(b)(1). The Seventh Circuit has

described this particular subsection as the “subjective component” of Rule 11, noting that it

“effectively picks up the torts of abuse of process (filing an objectively frivolous suit) and

malicious prosecution (filing a colorable suit for the purpose of imposing expense on the

defendant rather than for the purpose of winning).” Szabo Food Serv., Inc. v. Canteen Corp.,

823 F.2d 1073, 1083 (7th Cir. 1987). Pro se parties are not exempt from sanctions under Rule

11, see Fed. R. Civ. P. 11(b) (imposing obligations on “an attorney or unrepresented party”),




                                                  5
   Case: 1:20-cv-03482 Document #: 56 Filed: 01/27/21 Page 6 of 10 PageID #:3541




though the court may consider a party’s pro se status in resolving a sanctions motion, see

Vukadinovich v. McCarthy, 901 F.2d 1439, 1445 (7th Cir. 1990).

       There is direct evidence that Mohammed filed this suit for an improper purpose,

including to harass the Prairie State defendants and needlessly increase the cost of litigation. On

June 11, 2020, Mohammed sent an email to defense counsel, copying Rodriguez (who had not

yet appeared) and attaching the “new” complaint he had filed pro se that day in the present suit.

Doc. 21-2. Mohammed stated in his email that because Mohammed I had been “unlawfully

stalled,” he “decided to file” the present suit. Ibid. He then offered to voluntarily dismiss the

present suit “if the Defendants agree to [certain] demands”—including that the Prairie State

defendants withdraw pending motions in other lawsuits and that Fathima pay him $1,500—

explicitly trying to use this duplicative suit as a bargaining chip. Ibid.

       There can be no dispute that Mohammed filed this duplicative suit for the improper

purpose of extorting concessions in other pending matters. Moreover, as amply demonstrated by

Mohammed’s history as “a frequent litigator of meritless cases,” In re Mohammed, 2021 WL

218317, at *1, there is a need to deter him from similar conduct in the future. The Prairie State

defendants may recover from him under Rule 11(c) the fees and costs that it incurred in this suit

due to his violation of Rule 11(b)(1). See CUNA Mut. Ins. Soc’y v. Office & Prof’l Emps. Int’l

Union, Local 39, 443 F.3d 556, 561 (7th Cir. 2006) (“Rule 11(c) … allows courts to impose

sanctions on a party if the requirements of Rule 11(b) are not met.”); Divane v. Krull Elec. Co.,

319 F.3d 307, 314 (7th Cir. 2003) (“In an effort to deter future conduct, [the district court] …

may direct the offending party to pay the other party’s reasonable attorney’s fees.”); see also

Fed. R. Civ. P. 11(c)(1) (“If … the court determines that Rule 11(b) has been violated, the court

may impose an appropriate sanction on any … party that violated the rule … .”), (c)(4) (“The




                                                  6
   Case: 1:20-cv-03482 Document #: 56 Filed: 01/27/21 Page 7 of 10 PageID #:3542




sanction may include … an order directing payment to the movant of part or all of the reasonable

attorney’s fees and other expenses directly resulting from the violation.”).

       Rodriguez’s conduct is likewise sanctionable under Rule 11 because, regardless of

whether he intended to harass the Prairie State defendants in violation of Rule 11(b)(1), he

entered his appearance in and prosecuted this suit despite its being objectively frivolous in

violation of Rule 11(b)(2). As the Seventh Circuit has explained:

           Under Rule 11[(b)(2)], the district court may impose sanctions if a lawsuit is
           “not … warranted by existing law or a good faith argument for the
           extension, modification, or reversal of existing law.” Nat'l Wrecking Co. v.
           Int’l Bhd. of Teamsters, Local 731, 990 F.2d 957, 963 (7th Cir. 1993). The
           court must “undertake an objective inquiry into whether the party or his
           counsel should have known that his position is groundless.” Id. (quoting
           CNPA v. Chicago Web Printing Pressmen’s Union No. 7, 821 F.2d 390, 397
           (7th Cir. 1987) (citations omitted)).

CUNA Mut. Ins. Soc’y, 443 F.3d at 560-61. Rodriguez either knew or should have known that a

litigant cannot pursue two identical lawsuits in federal court at the same time. See Serlin v.

Arthur Andersen & Co., 3 F.3d 221, 223 (7th Cir. 1993) (holding that a federal suit may be

dismissed as duplicative “if the claims, parties, and available relief do not significantly differ

between the two actions”). The Prairie State defendants’ safe-harbor motion reminded him of

that principle. Doc. 21-7 at 19 (“At a minimum, if Mr. Rodriguez had read the complaints [here

and in Mohammed I], it would be readily apparent to him that they were duplicative. By entering

his appearance on Mohammed’s duplicative lawsuits, Mr. Rodriguez implicitly condoned

Mohammed’s ‘freight train’ of complaints.”). The analysis could stop here, but when Judge

Blakey dismissed Mohammed I with prejudice on July 10, 2020, any lingering question about the

propriety of two identical lawsuits should have been dispelled. See Semtek Int’l Inc. v. Lockheed

Martin Corp., 531 U.S. 497, 506 (2001) (holding that a dismissal with prejudice “bar[s] refiling

of the same claim in the [same federal district court]”); Edward H. Cooper, 18A Federal



                                                  7
   Case: 1:20-cv-03482 Document #: 56 Filed: 01/27/21 Page 8 of 10 PageID #:3543




Practice and Procedure (Wright & Miller) § 4435 (3d ed. 2020) (“Rule 41 establishes the effect

of the judgment as an adjudication that prevents a return to the same federal court with the same

claim … .”). Because any reasonable attorney would have known that Mohammed could not

pursue a second lawsuit identical to a previously filed suit, and that the second lawsuit was even

more dead in the water once the previously filed suit was dismissed with prejudice, Rodriguez’s

performance fell below the objective standard required by Rule 11(b)(2). See N. Ill. Telecom,

850 F.3d at 885 (holding that Rule 11 leaves “no room for an ‘empty head, pure heart’ defense”).

       The analysis under § 1927 is similar, which is significant because a § 1927 motion

against Rodriguez is the sole basis for the ICN, School District, and Hamdard Center defendants

to pursue sanctions. Section 1927 authorizes the court to award “the excess costs, expenses, and

attorneys’ fees reasonably incurred because of” a lawyer’s vexatious conduct. 28 U.S.C. § 1927.

A motion under § 1927 asks whether “counsel acted recklessly, … raised baseless claims despite

notice of the frivolous nature of these claims, or … otherwise showed indifference to statutes,

rules, or court orders.” Grochocinski v. Mayer Brown Rowe & Maw, LLP, 719 F.3d 785, 799

(7th Cir. 2013). The statute allows recovery only for the marginal costs caused by the

sanctionable conduct. See Roadway Exp., Inc. v. Piper, 447 U.S. 752, 756 n.3 (1980) (“As the

Court of Appeals pointed out, § 1927 provides only for excess costs caused by the plaintiffs’

attorneys’ vexatious behavior and consequent multiplication of the proceedings, and not for the

total costs of the litigation.”) (internal quotation marks omitted); Pac. Dunlop Holdings, Inc. v.

Barosh, 22 F.3d 113, 120 (7th Cir. 1994) (reversing in part a § 1927 sanctions order because “it

is highly unlikely that much of the sanctions awarded represent ‘excess’ costs”).

       Rodriguez did not file the complaints either here or in Mohammed I, but he filed his

appearances in both cases on June 22, 2020. So, Rodriguez had notice that this suit was entirely




                                                 8
   Case: 1:20-cv-03482 Document #: 56 Filed: 01/27/21 Page 9 of 10 PageID #:3544




duplicative of Mohammed I, and yet he still pursued this suit. And Rodriguez had notice when

Judge Blakey dismissed Mohammed I with prejudice on July 10, and yet he waited over six

months to voluntarily dismiss the present suit. Doc. 51. In the meantime, Rodriguez took many

actions here that imposed costs on the moving defendants in the months after Judge Blakey’s

order had issued. In August, Rodriguez caused summonses to be served on all defendants.

Docs. 9-17, 19. Rodriguez then opposed their motions to dismiss. Docs. 37, 40. The Prairie

State, ICN, and School District defendants then filed replies in support of their motions,

incurring additional costs. Docs. 38, 39, 45.

       Rodriguez admitted at the motion hearing, Doc. 50, that it was improper to press forward

with this lawsuit. Asked whether it had been appropriate for Mohammed to file this duplicative

suit, Rodriguez stated that he did not “agree with the way that Mr. Mohammed handled it.”

Asked why he had nonetheless agreed to appear in this case, Rodriguez initially was evasive,

claiming that he “didn’t know that there w[ere] two identical lawsuits” or that Mohammed “had

previously filed an identical case to this one.” When the court pointed out to Rodriguez that he

had appeared as counsel in both cases, Rodriguez conceded that “in retrospect, yes, [he] probably

should have” withdrawn from this case rather than oppose dismissal.

       As an attorney, Rodriguez knew or should have known—even more clearly than

Mohammed—that prosecuting a duplicative suit was improper and vexatious behavior. Indeed,

having been copied on copied on Mohammed’s June 11 email, Doc. 21-2, Rodriguez had direct

“notice of the frivolous nature of these claims.” Grochocinski, 719 F.3d at 799. Section 1927

imposes “a continuing duty upon attorneys to dismiss claims that are no longer viable,” Jolly

Grp., Ltd. v. Medline Indus., Inc., 435 F.3d 717, 720 (7th Cir. 2006), yet Rodriguez persisted in

litigating this suit even after Judge Blakey dismissed Mohammed I. Rodriguez accordingly can




                                                 9
  Case: 1:20-cv-03482 Document #: 56 Filed: 01/27/21 Page 10 of 10 PageID #:3545




be held to account for the attorney fees and costs that the Prairie State, ICN, School District, and

Hamdard Center defendants incurred after his appearance in this suit. See Roadway Express, 447

U.S. at 756 n.3.

                                            Conclusion

         This lawsuit is dismissed with prejudice. Mohammed must pay the Prairie State

defendants the reasonable attorney fees and costs they incurred in defending this suit. Rodriguez

must pay the Prairie State, ICN, School District, and Hamdard Center defendants the reasonable

attorney fees and costs they incurred in defending this suit after his June 22, 2020 appearance.

(The Prairie State defendants are not entitled to a double recovery; Mohammed’s and

Rodriguez’s liability to them for their post-June 22 fees and costs is joint and several.) By

February 17, 2021, the Prairie State defendants shall file a memorandum, with invoices and any

other pertinent evidentiary support, establishing the fees and costs they incurred both before and

after June 22, 2020; the ICN, School District, and Hamdard Center defendant shall do the same

solely as to the fees and costs they incurred after June 22, 2020. Mohammed and Rodriguez will

have until March 10, 2021 to respond, and the defendants will have until March 24, 2021 to

reply.



January 27, 2021                                      ___________________________________
                                                            United States District Judge




                                                 10
